DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 7-10, 12, 14-17, 19, 22-25, 27-28 and 30 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including determining that the first tuner is changed from the first frequency and tuned to a second frequency corresponding to different multimedia content while the multimedia content was in progress, wherein the first tuner comprises a tuner wherein the requested multimedia content is no longer available to the first tuner tuned to the second frequency; signaling to the second device that the requested multimedia content cannot be provided based on the determination that the first tuner is tuned to a frequency not associated with the multimedia content, wherein the first tuner is a narrow band tuner; and automatically connecting the second device to a different tuner from the plurality of tuners that is configured to share the multimedia content associated with the request received from the second device, wherein the receiving the request, determining, and signaling are performed by one or more computers. Inter alia, independent claims 9, 17 and 22 are allowable for similar reasons.
The closest prior art (Sharif1 USPPGPubN 20130024901) teaches neighboring TV Sharing (NTVS) module 420 having a plurality of television tuners receives a request for a specific channel to be displayed because the requested media is unavailable to the requested device, [0159], [0029], Figs. 22, 25 and 26 and if the active TV tuner is not receiving the same channel then NTVS module 420 sends the request to a server 325 with the channel ID and the home ASN 150h ID, [0159], Figs. 22, 25 and 26. The reference of Chittella (USPPGPubN 20120116934) teaches a list is maintained at the server that indicates which of the plurality of placeshifting devices is available to share content via the network. A content selection is received from the client device at the server, and an available placeshifting device is identified from the list that has access to content indicated in the content selection, [0007] wherein a list 121 of available placeshifting devices 104A-C that are available to share content sources 132A-E via network 105 indicate content and time, [0025].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 13, 2021